“s Casé'1:20-cv-00269-KPF Document 11 Filed 01/27/20 Page 1 of.2

SS NBWYV@RK S| ATLANTA

eo LONDON’ Uc uane orris BALTIMORE
_. SINGAPORE.) WILMINGTON
~ “PHILADELPHIA 0° > * FIRM and AFFILIATE OFFICES MIAMI
GV CHICAGO PR BOCA RATON
_ WASHINGTON, DC... 5 | PITTSBURGH
AN FRANCISCO - ARK
# FRANCISCO ~ ANTHONY J. COSTANTINI NEW
PSILICON VALLEY © DIRECT DIAL: +1 212 692 1032 LAS VEGAS
*, SANDIEGO", Pk PERSONAL FAX: +1 212 202 4715 CHERRY HILL
SHANGHAI &-MAIL: AJCostantini@duanemortis.com LAKE TAHOE
BOSTON MYANMAR
“HOUSTON Aye fry www.duanemorris.com OMAN
:, Los ANGELES, Lo at 3 a A GCC REPRESENTATIVE OFFICE
“HANOI . bees wo OF DUANE MORRIS
“HO CHI MINEVCrEY. :
a MEXICO CITY

' ALLIANCE WITH
MIRANDA & ESTAVILLO
SRI LANKA

Jantiary 27,2020" a ALLIANCE WITH

GOWERS INTERNATIONAL
VIA EMAIL
Kurt W. Hansson, Esq.

James R. Bliss, Esq.

James Worthington, Esq. -
Paul Hastings LLP.

200 Park Avenue... -.-
New York, New York 10166

Tariq:‘Mundiya, Esq.

Wilkie Farr & Gallagher LLP
787 Seventh: Avenue - .
New-York, New York 10019

Christopher J. Clark, Esq.
Latham & Watkins LLP

885 Third Avenue

New York, New York 10022

"Re: Lovati et al v. Petroleos de Venezuela, S.A., 20-Civ-00269;
2). "* Petroleos de Venezuela, S.A. y. MUFG Union Bank, N.A.,
19-Civ-10023 (related)

Gentlemen:

Judge Failla has ordered that I distribute the attached Order to you. The Order sets a
conference of all parties to the above-captioned cases on February 6 at 4 P.M. in Judge Failla’s
courtroom.

DUANE MorrIS tip

1540 BROADWAY NEW YORK, NY 10036-4086 PHONE: +1 242 692 1000 FAX: +1 212 692 1020
DM3\6313347.1

 
Case 1:20-cv-00269-KPF Document11 Filed 01/27/20 Page 2 of 2

| | Juane|Voorris
Kurt W. Hansson, Esq.

James R. Bliss, Esq.

James Worthington, Esq.
Tariq Mundiya, Esq.
Christopher J. Clark, Esq. _
January 13,2020 0°
Page2 °°

I would be happy to discuss our proposal and any counter-proposals with all of you at any
time before the conference that might be convenient to you. Please let me know your availability
as Soon as you can,

Very truly yours,

  

Anthony J. Costantini

AJC/gg

cc: The Honorable Katherine Polk Failla
Kevin P. Potere, Esq.

DM3\6313347.1
